Supreme Court of Florida
                                  ____________

                                  No. SC15-824
                                  ____________


IN RE: AMENDMENTS TO THE RULES REGULATING THE FLORIDA
BAR—STANDARDS FOR BOARD CERTIFICATION IN CONDOMINIUM
            AND PLANNED DEVELOPMENT LAW.

                                [January 21, 2016]

PER CURIAM.

      The Florida Bar petitions this Court to amend the Rules Regulating the

Florida Bar. We have jurisdiction. See art. V, § 15, Fla. Const.

      The Florida Bar (Bar) has submitted a petition out of its biennial cycle

proposing that chapter 6 (Legal Specialization and Education Programs) of the

Rules Regulating the Florida Bar be amended to include new subchapter 6-30

(Standards for Board Certification in Condominium and Planned Development

Law). The proposed new subchapter is composed of the following four new rules:

6-30.1 (Generally); 6-30.2 (Definitions); 6-30.3 (Minimum Standards); and 6-30.4

(Recertification). The proposed amendments were approved by the Board of

Governors of The Florida Bar, and formal notice of the proposed amendments was
published in The Florida Bar News. The notice directed interested parties to file

their comments directly with the Court. No comments were received.

      Having considered the Bar’s petition, we adopt these straightforward

amendments to the Rules Regulating the Florida Bar as proposed by the Bar. New

subchapter 6-30 establishes a new board certification in condominium and planned

development law. The Bar explains that adding new subchapter 6-30, and

establishing the new board certification, will provide the public with a means to

identify those attorneys that have a reputation for professionalism and are

proficient in an area of law vital to the economy of Florida.

      Accordingly, new subchapter 6-30, as reflected in the appendix to this

opinion, is added to the Rules Regulating the Florida Bar. The amendments shall

become effective March 21, 2016 at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, POLSTON, and
PERRY, JJ., concur.
LEWIS, J., dissents.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules Regulating The Florida Bar

John F. Harkness, Jr., Executive Director, Ramón A. Abadin, President, Gregory
William Coleman, Past President, William J. Schifino, Jr., President-elect 2015-16,
Mary Ellen Bateman, DEUP Division Director, and Elizabeth Clark Tarbert, Ethics




                                        -2-
Counsel, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -3-
                                         Appendix

    SUBCHAPTER 6-30 STANDARDS FOR BOARD CERTIFICATION IN
       CONDOMINIUM AND PLANNED DEVELOPMENT LAW
                   RULE6-30.1 GENERALLY
   A lawyer who is an active member in good standing of The Florida Bar and
meets the standards prescribed below may be issued a certificate identifying the
lawyer as “Board Certified in Condominium and Planned Development Law.” The
purpose of the standards is to identify lawyers who:

   (a) practice law in the development of common interest real property, and the
formation, representation, and regulation of community associations;

    (b) have the special knowledge, skills, and proficiency; and

    (c) the character, ethics, and reputation for professionalism to be identified to
the public as board certified in condominium and planned development law.

                            RULE 6-30.2 DEFINITIONS
    (a) Community Association and Planned Development. A “community
association” is a corporation for profit or not-for-profit that is engaged in the
management and operation of common interest real property, which typically
includes:
       (1) associations for condominiums, homeowners, property owners, and
    mobile homes;
        (2) associations governing communities or properties which may be
    related to residential, commercial, other non-residential communities or
    properties;

        (3) cooperatives;

        (4) recreational organizations such as golf or tennis clubs; and

        (5) voluntary organizations that are incorporated or not incorporated.

   A “planned development” is real property in Florida that consists of or will
consist of separately owned areas, lots, parcels, units, or interests together with
common or shared elements or interests in real property, or where the separately



                                         -4-
owned areas, lots, parcels, units, or interests are subject to common restrictive
covenants or are governed by a community association.

    (b) Condominium and Planned Development Law. “Condominium and
planned development law” is the practice of law that involves:

        (1) serving as counsel to community associations, property owners,
    community association members, sellers, purchasers, developers, lenders,
    governmental agencies, and investors in matters related to community
    associations and planned developments;

         (2) drafting governing documents or their amendments, and preparing
    filings with governmental agencies that regulate community associations or
    planned developments;
        (3) serving in or for governmental agencies which regulate community
    associations or planned developments;
        (4) representing parties in construction lien and defect claims, collection of
    assessment actions, governing document and community association statutory
    enforcement and dispute actions, and other litigation, arbitration, and mediation
    in matters relating to community associations or planned developments; and

        (5) planning, development, construction, and financing of condominium or
    planned development communities.
    (c) Practice of Law. The “practice of law” for this area is set out in rule 6-
3.5(c)(1).

                    RULE 6-30.3 MINIMUM STANDARDS
    (a) Minimum Period of Practice. The applicant must have been engaged in
the practice of condominium and planned development law for at least 5 years
immediately preceding the date of application.

    (b) Substantial lnvolvement. The applicant must demonstrate continuous and
substantial involvement in the practice of law, of which at least 40 percent has
been spent in active participation in condominium and planned development law
during at least 3 of the 5 years immediately preceding the date of application.

    (c) Practical Experience. The applicant must demonstrate substantial
practical experience in condominium and planned development law by providing


                                         -5-
examples of at least 20 substantive tasks or services performed on behalf of, or in
connection with, community associations and planned developments, such as:

      (1) drafting, reviewing, interpreting, or revising development and
   governing documents, title instruments and reports, title insurance policies,
   contracts for sale and purchase, and statutory and administrative laws, rules,
   and provisions;

      (2) drafting financing instruments for developers, lenders, investors, or
   community associations;

       (3) planning and drafting project legal structures and entities;

      (4) dealing with development funds and associated development
   documents;
       (5) drafting other project related documents;

       (6) serving as an arbitrator or counsel for a party in an arbitration;
       (7) serving as a mediator or counsel for a party in a mediation;
       (8) drafting opinion letters;

      (9) serving as legal counsel at a trial, on appeal, or in administrative
   hearings;

      (10) representing owners, purchasers, developers, lenders, investors,
   community associations, governmental agencies, or political subdivisions in
   matters relating to condominium and planned development law; or
       (11) any other activity deemed appropriate by the condominium and
   planned development law certification committee.
    The applicant must also describe, through examples or narrative, the
applicant’s law practice of representing community associations, developers,
lenders, investors, or owners in matters involving condominium and planned
development law during the 5-year period preceding the date of application. The
examples or narrative must include the approximate number and type of clients the
applicant has represented during the 5-year period. Consideration will be given to
applicants who have served as in-house counsel or who have been employed by
governmental agencies.



                                         -6-
    (d) Peer Review. The applicant must submit the names and addresses of 5
individuals who are neither relatives nor current associates or partners as
references to attest to the applicant’s substantial involvement, practical experience,
and competence in condominium and planned development law, as well as the
applicant’s character, ethics, and reputation for professionalism in the practice of
law. At least 4 of the 5 references must be lawyers or judges and at least 3 of the
lawyer references must be members of The Florida Bar. The condominium and
planned development law certification committee may, at its option, send reference
forms to other lawyers and judges.

    (e) Education. The applicant must demonstrate completion of 50 credit hours
of approved continuing legal education in condominium and planned development
law during the 3-year period immediately preceding the date of application.
Accreditation of educational hours is subject to policies established by the
condominium and planned development law certification committee or the board
of legal specialization and education.

    (f) Examination. The applicant must pass an examination administered
uniformly to all applicants to demonstrate sufficient knowledge, skills, proficiency,
and experience in condominium and planned development law to justify the
representation of special competence to the legal profession and the public.
    (g) Exemption. An applicant who has been substantially involved in
condominium and planned development law for a minimum of 20 years, and who
otherwise fulfills the standards under rule 6-30.3(c)–(e), will be exempt from the
examination. This exemption is only applicable to those applicants who apply
within the first 2 application filing periods from the effective date of these
standards.

                      RULE 6-30.4 RECERTIFICATION
   During the 5-year period immediately preceding the date of application, the
applicant must satisfy the following requirements for recertification:

    (a) Substantial Involvement. The applicant must demonstrate continuous and
substantial involvement in condominium and planned development law throughout
the period since the last date of certification or recertification. The demonstration
of substantial involvement must show that condominium and planned development
law comprises at least 40 percent of the applicant’s practice.
   (b) Practical Experience. The applicant must demonstrate continued
compliance with the requirements of rule 6-30.3(c).

                                         -7-
    (c) Education. The applicant must demonstrate completion of at least 75
credit hours of approved continuing legal education in condominium and planned
development law, in accordance with the standards set forth in rule 6-30.3(e).

    (d) Peer Review. The applicant must submit the names and addresses of at
least 3 individuals who are neither relatives nor current associates or partners as
references to attest to the applicant’s substantial involvement, practical experience,
and competence in condominium and planned development law, as well as the
applicant’s character, ethics, and reputation for professionalism in the practice of
law. At least 2 of the 3 references must be lawyers or judges, and at least 1 must
be a member of The Florida Bar. The condominium and planned development law
certification committee may, at its option, send reference forms to other lawyers
and judges.




                                         -8-